         Case 1:18-cv-08208-VSB Document 62 Filed 05/11/20 Page 1 of 2



                                FRENCH & CASEY, LLP
                                 COUNSELORS AT LAW
                                29 BROADWAY, 27TH FLOOR
                               NEW YORK, NEW YORK 10006
                                    Office: (212) 797-3544
                                   Facsimile: (212) 797-3545
                                    www.frenchcasey.com

                                                                   May 11, 2020

Via ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Court Room 415
New York, New York 10007

               Re:    Jessica Wrobleski v. Little Flower Children & Family Services, et al.
                      Index No.:    18-CV-8208 (VSB)
                      Our File Number:6225.1598

Honorable Justice Broderick:

        We represent defendants Little Flower Children and Family Services (“Little Flower”),
Barbara Simon, and Sheila Johnson in the foregoing matter. We write on behalf of Little Flower,
Simon, and Johnson, jointly with counsel for defendants The City of New York and David Usdan,
in response to the Court’s April 30, 2020 Order of Service. (DKT # 61).

        The defendants jointly wish to proceed with briefing the motions to dismiss and seek an
extension of time to reply to the plaintiff's lengthy opposition, and to address novel arguments
asserted by the plaintiff for the first time in her purported opposition to defendants’ motions.

       It is the defendants' joint position that proceeding with motions already filed “is a sound
approach that promotes judicial economy by obviating the need for multiple rounds of briefing
addressing complaints that are legally insufficient.” Pettaway v. Nat'l Recovery Sols., LLC, 955
F.3d 299, 303 (2d Cir. 2020).

       Plaintiff’s opposition to the motions to dismiss (DKT # 59) exceeds this Court’s permitted
page limit and annexes voluminous exhibits labeled A through Y. Accordingly, defendants jointly
request an extension of time to file their reply motions and permission to submit reply briefs in
excess of the ten (10) page limitation, not to exceed twenty (20) pages.
           Case 1:18-cv-08208-VSB Document 62 Filed 05/11/20 Page 2 of 2
Judge Broderick
May 11, 2020
Page 2


        The extension of defendants’ response deadline is premised upon the difficulties imposed
by the ongoing health crises and the voluminous opposition filed by the plaintiff. Defendants
jointly request permission to file their reply briefs by June 25, 2020.

                                                           Respectfully submitted,
                                                           FRENCH & CASEY, LLP

                                                           /s/ Elizabeth Kimundi

                                                           Elizabeth K. Kimundi (EK5555)

EKK:st

cc:      Via ECF
         New York City Corporation Counsel,
         Chlarens Orsland, Esq
         Attorneys for Defendants
         The City of New York and David Usdan

cc:      Via First Class Mail and Electronic Mail
         Jessica Wrobleski
         Plaintiff, Pro se
         190 Henry Street, 1st Floor,
         Binghamton, New York 13901
         E-mail: wrobleski0138@gmail.com
